DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-10 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Luminance converter (claim 1)
Page 17 where “Correction circuit 10 includes luminance converter 11, 
luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory” and page 17 “Luminance converter 11 converts the input gradation value 
into the corresponding target luminance value” “Using the relationship shown by the gradation-luminance 
characteristics in FIG. 4, luminance converter 11 can convert the input gradation value indicated by the luminance signal included in the video signal inputted from the outside of display device 1 into the corresponding target luminance value”
Correction calculator (claim 1)
Page 17 where “Correction circuit 10 includes luminance converter 11, 
luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory” Page 18-19 “gradation-luminance characteristics after deterioration can  be   obtained by multiplying the gradation-luminance characteristics at the initial stage of operation by efficiency residual ratio   Using the relationship shown by the gradation-luminance characteristics after deterioration in FIG. 5A, luminance correction calculator 12 can calculate the gradation value corresponding to the 
target luminance value outputted by luminance converter 11, as the corrected gradation value obtained by correcting the input gradation value indicated by the luminance signal included in the video signal.  Then, luminance correction calculator 12 outputs the calculated corrected gradation value as an output gradation value.”
Current stress calculator (claim 1, 3)
Page 17 where “Correction circuit 10 includes luminance converter 11, 
luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory” Page 19-24 specifically page 20-24 “the current stress amount that is calculated from the 
corrected luminance value is the amount of stress from a first current that flows through light-emitting element 20 when light-emitting element 20 is caused to emit light according to the corrected luminance value, and is equivalent to the time for which the first current flows through light-emitting element 20. In the same manner, the current stress amount for the reference current is equivalent to the time for which the reference current flows through light-emitting element 20. 
 For this reason, more specifically, current stress calculator 131 can convert the stress amount calculated from the corrected luminance value into the first stress amount by converting the time for which the first current flows through light-emitting element 20 into the time for which the reference current flows through light-emitting element 20. Then, current stress calculator 131 calculates an accumulated first stress amount obtained by accumulating the first stress amount resulting from the conversion.”
Temperature stress calculator (claim 1, 4)
Page 17 where “Correction circuit 10 includes luminance converter 11, 
luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory” page 24-27 “temperature stress 
calculator 132 can convert the temperature stress amount on light-emitting element 20 under environmental temperature to a second stress amount by converting the time for which light-emitting element 20 is exposed o environmental temperature to the time for which light-emitting element 20 is exposed to the reference temperature. Then, temperature stress calculator 132 calculates an accumulated second stress amount obtained by accumulating the 
second stress amount resulting from the conversion.”
Efficiency residual ratio calculator (claim 1-2)
Page 17 where “Correction circuit 10 includes luminance converter 11, 
luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory” page 20 where “accumulated stress calculator 13 includes current stress calculator 131, temperature stress calculator 132, and efficiency residual ratio calculator 133.” Page 27-30 “Efficiency residual ratio calculator 133 updates an efficiency residual ratio using the calculated accumulated first stress amount and accumulated second stress amount. More specifically, using the relationship between the luminance of light-emitting element 20 and the accumulated time for which the reference current flows through light-emitting element 20, efficiency residual ratio calculator 133 calculates a new first efficiency residual ratio attributable to 
current stress, from the accumulated time calculated as the accumulated first stress amount.     Furthermore, using the 
relationship between the luminance of light-emitting element 20 and the accumulated time for which light-emitting element 20 is exposed to the reference temperature, efficiency residual ratio calculator 133 calculates a new second efficiency residual ratio attributable to temperature stress, from the accumulated time calculated as the accumulated second stress amount. In addition, efficiency residual ratio calculator 133 updates the efficiency residual ratio by calculating a new efficiency residual ratio from the calculated first efficiency residual ratio and second efficiency residual ratio.”


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds for which protection is sought are not clear.  Specifically, independent claims 1 and 6 refer to an “efficiency residual ratio” being used to calculate an output gradation.  However, it is not clear from Applicant’s disclosure what “efficiency residual ratio” corresponds to in order to “calculate” an output gradation.  
Specifically, Applicant’s disclosure pages 27-30 indicate “Efficiency residual ratio calculator 133 updates an efficiency residual ratio using the calculated accumulated first stress amount and accumulated second stress amount. More specifically, using the relationship between the luminance of light-emitting element 20 and the accumulated time for which the reference current flows through light-emitting element 20, efficiency residual ratio calculator 133 calculates a new first efficiency residual ratio attributable to current stress, from the accumulated time calculated as the accumulated first stress amount.     Furthermore, using the relationship between the luminance of light-emitting element 20 and the accumulated time for which light-emitting element 20 is exposed to the reference temperature, efficiency residual ratio calculator 133 calculates a new second efficiency residual ratio attributable to temperature stress, from the accumulated time calculated as the accumulated second stress amount. In addition, efficiency residual ratio calculator 133 updates the efficiency residual ratio by calculating a new efficiency residual ratio from the calculated first efficiency residual ratio and second efficiency residual ratio.”
With respect to “current stress calculator”, Applicant’s disclosure at page 17 indicates “Correction circuit 10 includes luminance converter 11, luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory”   However, Examiner is unable to discern any specific predetermined program within Applicant’s disclosure.  On pages 19-24 specifically pages 20-24 Applicant’s disclosure indicates “the current stress amount that is calculated from the corrected luminance value is the amount of stress from a first current that flows through light-emitting element 20 when light-emitting element 20 is caused to emit light according to the corrected luminance value, and is equivalent to the time for which the first current flows through light-emitting element 20. In the same manner, the current stress amount for the reference current is equivalent to the time for which the reference current flows through light-emitting element 20. For this reason, more specifically, current stress calculator 131 can convert the stress amount calculated from the corrected luminance value into the first stress amount by converting the time for which the first current flows through light-emitting element 20 into the time for which the reference current flows through light-emitting element 20. Then, current stress calculator 131 calculates an accumulated first stress amount obtained by accumulating the first stress amount resulting from the conversion.”
With respect to “temperature stress calculator”, Applicant’s disclosure indicates on pages 24-27 “temperature stress calculator 132 can convert the temperature stress amount on light-emitting element 20 under environmental temperature to a second stress amount by converting the time for which light-emitting element 20 is exposed o environmental temperature to the time for which light-emitting element 20 is exposed to the reference temperature. Then, temperature stress calculator 132 calculates an accumulated second stress amount obtained by accumulating the second stress amount resulting from the conversion.”
Specifically, on page 23 Applicant’s disclosure indicates that “each of the two curves of figure 7B is prepare in advance” and on page 26 Applicant’s disclosure indicates that “each of the two curves illustrated in FIG. 8 is prepared in advance.”  However, it is not clear what specific calculation is being performed in order to determine current stress amount or temperature stress amount.  It is further unclear how these “calculated” amounts are being used to arrive at an efficiency residual ratio in the context of the claimed feature(s) so as to “calculate” an output gradation. 
Particularly, it is not clear how current stress and temperature stress amounts are being “converted” based on “reference current” and “reference temperature”.  It is further unclear how these “converted” amounts correspond to “efficiency residual ratio” being used to “calculate” an output gradation.
Examiner notes that the only equation found in the disclosure appears on page 21 with respect to “efficiency residual ratio”.  
Dependent claims 2-5 and 7-10 inherit the deficiencies of the parent claim. 
Appropriate clarification is required for a thorough search and comparison with the prior arts. As such claims 2-4, 7-9 will not be further considered with respect to the prior arts because it is not possible to guess Applicant’s intended claim language/features (see MPEP 2143.03 In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions).).
Clarification is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure indicates on page 17 that “Correction circuit 10 includes luminance converter 11, luminance correction calculator 12, and accumulated stress calculator 13. Correction circuit 10 can be implemented by a processor executing a predetermined program using a memory” However, Examiner is unable to discern what predetermined programming is being executed in order to achieve the recited features of the claims.  Further as indicated in the rejection under 35 USC 112 second paragraph, the calculations, algorithm, equations for achieving the recited features do not appear to have been described in the specification in such a way as to reasonably convey how to make and use the claimed invention.
Dependent claims 2-5 and 7-10 inherit the deficiencies of the parent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwauchi et al, JP-2016109939 (English translation) in view of Park et al, U.S. Patent Publication No. 20200221166.
Consider claim 1, Iwauchi teaches a display device which includes a display screen in which pixels are arranged in a matrix, each of the pixels including a light-emitting element (see Iwauchi figure 1, 2 pixels and page 5, lines 32-37 where As shown in FIG. 1, the display device 1 includes a display screen 3 in which a plurality of pixels 2 are arranged in a matrix, a gate driver circuit 4, a source driver circuit 5, and a correction circuit 10. As shown in FIG. 2, the pixel 2 includes a light emitting element 20, a capacitive element 22, a driving transistor 24 a, and switching transistors 24 b to 24 e. The light emitting element 20 is, for example, an organic EL element.), the display device comprising: 

a correction circuit which corrects an input gradation value indicated by a luminance signal included in a video signal (see Iwauchi figure 1, 10 and page 6, line37-page 7, line 13 where correction circuit 10 is a circuit that corrects the luminance gradation (input gradation) given to the light emitting element 20 so that the light emitting element 20 emits light with the target luminance), wherein the correction circuit includes: 

a luminance converter which converts the input gradation value into a target luminance value corresponding to the input gradation value (see Iwauchi page 7, lines 5-8 where correction circuit 10 includes a target luminance conversion unit 11, a correction calculation unit 12, and a cumulative stress calculation unit 13. The target luminance conversion unit 11 is a conversion unit that converts an input gradation into a corresponding target luminance.); 

a correction calculator which calculates an output gradation value from the target luminance value using an efficiency residual ratio which is an index representing a degree of deterioration of the light-emitting element, and calculates a corrected luminance value from the output gradation value, the output gradation value being obtained by correcting the input gradation value, the efficiency residual ratio indicating a residual ratio of light emission efficiency of the light-emitting element, the corrected luminance value being obtained by correcting the target luminance value (see Iwauchi page 7, lines 9-13 where correction calculation unit 12 is a calculation unit that performs calculation for correcting the input gradation supplied to the light emitting element 20 in order to achieve the target luminance. That is, the target luminance is input to the correction calculation unit 12, and the corrected input gradation (corrected gradation) is output from the correction calculation unit 12.); 

a current stress calculator which converts a current stress amount on the light-emitting element that is calculated from the corrected luminance value into a first stress amount indicating a current stress amount when a reference current flows through the light-emitting element, and calculates an accumulated first stress amount obtained by accumulating the first stress amount resulting from the conversion (see Iwauchi page 7, line 14-page 8, line 14 where cumulative stress calculation unit 13 is a calculation unit that calculates correction parameters used by the correction calculation unit 12. when the current stress A is applied to the light emitting element 20 and when the current stress B is smaller than the current stress A, the current stress B is applied when the current stress A is applied. As a result, the deterioration of the light emitting element 20 further proceeds. In addition, since the time during which current is supplied to the light emitting element 20 also varies depending on the light emitting element 20, the deterioration of the light emitting element 20 progresses as the time during which the current stress is applied to the light emitting element 20 is longer.
Therefore, since the deterioration of the light emitting element 20 depends on two
parameters, the magnitude of current stress applied to the light emitting element 20 and time, it is difficult to simply express the degree of deterioration. Therefore, the accumulated stress calculation unit 13 converts the degree of deterioration of the light emitting element 20 into time when a certain current (reference current) is supplied, and the converted time is accumulated and expressed as accumulated stress time); 




                                                                                                                                                                                                                                                                                                                                                                                                                           an efficiency residual ratio calculator which updates the efficiency residual ratio, using the accumulated first stress amount (see Iwauchi page 8, lines 3-14 where the accumulated stress time is converted into an efficiency remaining rate Rt of the degraded light emitting element 20.) 

Iwauchi is silent regarding a temperature stress calculator which converts a temperature stress amount on the light-emitting element under environmental temperature into a second stress amount indicating a temperature stress amount on the light-emitting element under a reference temperature, and calculates an accumulated second stress amount obtained by accumulating the second stress amount resulting from the conversion.  Iwauchi expressly discloses that deterioration of the light emitting layer mainly depends on the energization time, the energization amount of electricity, and the temperature at the time of energization (see Iwauchi page 2, lines 3-12).

In the same field of endeavor, Park teaches that a life of light sources may be shorter at higher operating temperatures (see Park figure 6 and paragraphs 0125-0127 where as shown in FIG. 6, the life of the light sources 111a may be shorter at higher operating temperature. The light sources 111a may have a life of about 120,000 hours at a general operating temperature of about 80° C. of the display apparatus 100, whereas the light sources 111a may have a life of about 40,000 hours at an operating temperature of about 110° C).  One of ordinary skill in the art would have been motivated to have modified Iwauchi with the teachings of Park to have a temperature stress calculator so as to accurately reflect stresses applied to a light source including temperature at time of energization, energization time and the energization amount of electricity.

Consider claim 5, Iwauchi as modified by Park teaches all the limitations of claim 1 and further teaches wherein an environmental temperature of the pixel is a temperature of the pixel when a voltage corresponding to the output gradation value is applied to the light-emitting element (see Park figure 6 and paragraphs 0125-0127 where as shown in FIG. 6, the life of the light sources 111a may be shorter at higher operating temperature. The light sources 111a may have a life of about 120,000 hours at a general operating temperature of about 80° C. of the display apparatus 100, whereas the light sources 111a may have a life of about 40,000 hours at an operating temperature of about 110° C).  

Consider claim 6, Iwauchi teaches a method of driving a display device which includes a display screen in which pixels are arranged in a matrix, each of the pixels including a light-emitting element (see Iwauchi figure 1, 2 pixels and page 5, lines 32-37 where As shown in FIG. 1, the display device 1 includes a display screen 3 in which a plurality of pixels 2 are arranged in a matrix, a gate driver circuit 4, a source driver circuit 5, and a correction circuit 10. As shown in FIG. 2, the pixel 2 includes a light emitting element 20, a capacitive element 22, a driving transistor 24 a, and switching transistors 24 b to 24 e. The light emitting element 20 is, for example, an organic EL element.), the method comprising: 

correcting an input gradation value indicated by a luminance signal included in a video signal (see Iwauchi figure 1, 10 and page 6, line37-page 7, line 13 where correction circuit 10 is a circuit that corrects the luminance gradation (input gradation) given to the light emitting element 20 so that the light emitting element 20 emits light with the target luminance), wherein the correcting includes: 

converting the input gradation value into a target luminance value corresponding to the input gradation value (see Iwauchi page 7, lines 5-8 where correction circuit 10 includes a target luminance conversion unit 11, a correction calculation unit 12, and a cumulative stress calculation unit 13. The target luminance conversion unit 11 is a conversion unit that converts an input gradation into a corresponding target luminance.); 

calculating an output gradation value from the target luminance value using an efficiency residual ratio which is an index representing a degree of deterioration of the light-emitting element, and calculating a corrected luminance value from the output gradation value, the output gradation value being obtained by correcting the input gradation value, the efficiency residual ratio indicating a residual ratio of light emission efficiency of the light-emitting element, the corrected luminance value being obtained by correcting the target luminance value (see Iwauchi page 7, lines 9-13 where correction calculation unit 12 is a calculation unit that performs calculation for correcting the input gradation supplied to the light emitting element 20 in order to achieve the target luminance. That is, the target luminance is input to the correction calculation unit 12, and the corrected input gradation (corrected gradation) is output from the correction calculation unit 12.); 

converting a current stress amount on the light-emitting element that is calculated from the corrected luminance value into a first stress amount indicating a current stress amount when a reference current flows through the light-emitting element, and calculating an accumulated first stress amount obtained by accumulating the first stress amount resulting from the conversion (see Iwauchi page 7, line 14-page 8, line 14 where cumulative stress calculation unit 13 is a calculation unit that calculates correction parameters used by the correction calculation unit 12. when the current stress A is applied to the light emitting element 20 and when the current stress B is smaller than the current stress A, the current stress B is applied when the current stress A is applied. As a result, the deterioration of the light emitting element 20 further proceeds. In addition, since the time during which current is supplied to the light emitting element 20 also varies depending on the light emitting element 20, the deterioration of the light emitting element 20 progresses as the time during which the current stress is applied to the light emitting element 20 is longer.
Therefore, since the deterioration of the light emitting element 20 depends on two
parameters, the magnitude of current stress applied to the light emitting element 20 and time, it is difficult to simply express the degree of deterioration. Therefore, the accumulated stress calculation unit 13 converts the degree of deterioration of the light emitting element 20 into time when a certain current (reference current) is supplied, and the converted time is accumulated and expressed as accumulated stress time); 



updating the efficiency residual ratio, using the accumulated first stress amount (see Iwauchi page 8, lines 3-14 where the accumulated stress time is converted into an efficiency remaining rate Rt of the degraded light emitting element 20.) 

Iwauchi is silent regarding converting a temperature stress amount on the light-emitting element under environmental temperature into a second stress amount indicating a temperature stress amount on the light-emitting element under a reference temperature, and calculating an accumulated second stress amount obtained by accumulating the second stress amount resulting from the conversion.  Iwauchi expressly discloses that deterioration of the light emitting layer mainly depends on the energization time, the energization amount of electricity, and the temperature at the time of energization (see Iwauchi page 2, lines 3-12).

In the same field of endeavor, Park teaches that a life of light sources may be shorter at higher operating temperatures (see Park figure 6 and paragraphs 0125-0127 where as shown in FIG. 6, the life of the light sources 111a may be shorter at higher operating temperature. The light sources 111a may have a life of about 120,000 hours at a general operating temperature of about 80° C. of the display apparatus 100, whereas the light sources 111a may have a life of about 40,000 hours at an operating temperature of about 110° C).  One of ordinary skill in the art would have been motivated to have modified Iwauchi with the teachings of Park to have a temperature stress calculator so as to accurately reflect stresses applied to a light source including temperature at time of energization, energization time and the energization amount of electricity.

Claims 10 recites similar claim limitations as claim 5, and thus is rejected under similar rational as claim 5 detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwauchi, U.S. Patent Publication No. 20220036823 (display device and method for driving display device), Iwauchi et al, U.S. Patent Publication No. 20220076626 (display device and display device driving method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625